             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA

MARIO WILLIAMS,                               )
                                              )
                     Plaintiff,               )
                                              )
vs.                                           )          NO. CIV-19-0820-HE
                                              )
FNU GRAY, et al.,                             )
                                              )
                     Defendants.              )

                                         ORDER

       Plaintiff Mario Williams, a state inmate appearing pro se and in forma pauperis,

filed this case alleging violations of his constitutional rights pursuant to § 1983 and the

Religious Land Use and Institutionalized Persons Act of 2000 (“RLUIPA”). Pursuant to

28 U.S.C. § 636(b)(1)(B) and (C), the matter was referred to U.S. Magistrate Judge Shon

T. Erwin for initial proceedings. After conducting an initial review of the complaint

pursuant to 28 U.S.C. §§ 1915A(a) and 1915(e)(2)(B), Judge Erwin has issued a Report

and Recommendation recommending that plaintiff has stated an individual capacity First

Amendment retaliation claim against defendant Gray and an individual capacity First

Amendment free exercise claim against Defendant Lindsey. Judge Erwin recommends that

plaintiff’s other claims be dismissed, and his motion for a preliminary injunction be denied.

Plaintiff has objected to the Report which triggers de novo review of proposed findings or

recommendations to which objection has been made.

       Plaintiff brings all claims against the defendants in their individual and official

capacities. Count I of the complaint is a First Amendment retaliation claim against
defendant Gray related to his filing of a grievance against her.1 Count II is an Eighth

Amendment cruel and unusual punishment claim against defendant Fowler due to the

manner in which he was restrained during transport. Count III is a First Amendment and

RLUIPA claim against Defendant Lindsey because he was denied a kosher diet when he

refused to sign the diet request form. Plaintiff also alleges the requirement to sign the form

is a policy or custom of the Oklahoma Department of Corrections (“DOC”) that violates

the Constitution extending liability to defendants Allbaugh and Crow in their official

capacities, as well as claims against those defendants for failure to supervise/train.

       Plaintiff objects to the recommended dismissal of his RLUIPA claim arguing that

this claim was not render moot by his transfer to a new facility. He asserts that the policy

of the DOC requiring prisoners to sign a diet request form that contains rules that he does

not wish to abide by violates his right to practice his religion. Plaintiff, however, lacks

standing to challenge the constitutionality of the policy because he refused to sign the form

and, therefore, is not participating in the diet program. Burnett v. Oklahoma Dep’t of Corr.,

737 Fed. Appx. 368, 374 (10th Cir. 2018). Because no individual capacity claims may be

raised under the RLUIPA, and because plaintiff lacks standing to challenge DOC policy as

to the diet program, the court concludes these claims must be dismissed.

       Plaintiff also objects to the recommended dismissal of his Eighth Amendment cruel

and unusual punishment claim. Plaintiff’s complaint alleges that he had a doctor’s order



       1
         Plaintiff has not objected to the Report’s recommendation that he has stated individual
capacity claims against Gray and Lindsey.

                                               2
that required that he be transported using a black medical belt instead of the standard iron

chain and black box. Use of the standard restraints, according to plaintiff, results in

swelling and pain. Plaintiff alleges that even after showing defendant Fowler a copy of the

doctor’s note, he was forced into the standard chains and black box. During transport,

plaintiff alleges he experienced tremendous pain and anguish which caused him to suffer a

panic attack. He claims that after transport his hands were swollen and that it was several

hours before his hands were fully functional again.

       The Report recommends dismissal of this claim due to the de minimis injuries

alleged by plaintiff, coupled with the security need to restrain him during transport. The

court concludes, however, that plaintiff has adequately stated an individual capacity Eighth

Amendment claim against defendant Fowler.             While the evidence may ultimately

demonstrate that plaintiff only suffered de minimis injuries, his present allegations of

tremendous pain and anguish sufficient to induce a panic attack are enough to state a

plausible claim of cruel and unusual punishment. That plaintiff alleged he showed

defendant Fowler the doctor’s order requiring the use of the black medical belt for transport

potentially demonstrates that Fowler knew of and ignored the risk of pain and suffering

plaintiff may suffer from use of traditional restraints.

       Plaintiff also objects to the dismissal of the supervisor liability claims against

Allbaugh and Crow. He alleges that he has demonstrated an affirmative link between

Allbaugh and Lindsey’s actions which resulted in him being denied a special diet. As for

Crow, the allegations go to the denial of his grievance on the same issue. As noted above,

to the extent that these claims are based on the RLUIPA, he lacks standing to assert the

                                              3
claim because his is not participating in the special diet program. With respect to the

allegation that the denial of the special diet violated his First Amendment rights, his

allegations fail to allege an Equal Protection claim against either Allbaugh or Crow.

Likewise, as noted in the Report, plaintiff has failed to adequately allege supervisor liability

against either Allbaugh for the actions of either defendants Gray or Fowler. Plaintiff has

failed to identify any policy or procedure propagated by Allbaugh which led to these

alleged constitutional deprivations.

       Plaintiff has, however, adequately alleged that Allbaugh — in adopting and

implementing the policy requiring prisoners to sign the new diet request form —

promulgated a policy which subjected plaintiff to a deprivation of his First Amendment

free exercise rights. Plaintiff has alleged Allbaugh’s involvement in developing the policy,

a causal connection between the policy and his deprivation, and a culpable state of mind.

Thus, plaintiff has stated an individual capacity § 1983 supervisor liability claim against

Allbaugh arising from his First Amendment free exercise claim.2 However, plaintiff has

failed to allege a First Amendment § 1983 claim against Crow base on the denial of his

grievance. “Whatever knowledge [Crow] may have had when he denied the appeal, his

only involvement was to deny the grievance appeal, which is insufficient for § 1983

liability.” Stewart v. Beach, 701 F.3d 1322, 1328 (10th Cir. 2012).




       2
         No official capacity claims may be raised under § 1983. Will v. Michigan Dept. of State
Police, 491 U.S. 58, 71 (1989) (“[N]either a State nor its officials acting in their official capacities
are ‘persons’ under § 1983.”).

                                                   4
       The court concludes that plaintiff has stated four individual capacity claims: the

First Amendment retaliation claim against Gray, the Eighth Amendment excessive force

claim against Fowler, the First Amendment free exercise claim against Lindsey, and the §

1983 claim against Allbaugh. Whether plaintiff can ultimately establish these claims is, of

course, a very different question. For present purposes, the court concludes only that

plaintiff’s allegations are sufficient to state the indicated claims. It is unnecessary to

address now the potential remedies which might be available to him should he ultimately

establish one or more of the claims, except that the court substantially agrees with the

Report’s conclusion that plaintiff has not shown a likelihood of success on any claim such

as might be the basis for a preliminary injunction.

       Accordingly, the Report and Recommendation [Doc. #8] is ADOPTED, subject to

the modifications noted here. Plaintiff’s official capacity claims, RLUIPA claims, and

claims against Crow are DISMISSED.          Plaintiff’s Motion for Preliminary Injunction

[Doc. #3] is DENIED. Remaining for adjudication are the four individual capacity claims

identified above. This case remains referred to Judge Erwin for further proceedings.

       IT IS SO ORDERED.

       Dated this 15th day of January, 2020.




                                             5
